DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson, Jr. et al (US PG Pub 2004/0172043).

    PNG
    media_image1.png
    716
    1323
    media_image1.png
    Greyscale

Regarding claim 1, Watson teaches a surgical clip (100) configured to ligate tissue1, the surgical clip comprising:
a first leg member (104) including a first proximal portion (near hinge 106), a first distal portion (near reference number 128), a first inner surface (122), and a first outer surface (surface containing recesses 138), and the first outer surface having a convex curvature (See Figs. 13 and 14); and 
a second leg member (102) including a second proximal portion (near hinge 106), a second distal portion (near hook 110), a second inner surface (108), and a second outer surface (surface containing recesses 142), the second leg member further including an inner portion (wavy portion with inner surface 108) and an outer portion (between hinge 106 and hook 110) integrally formed2 (See paragraph [0093] which states “Preferably, cutter 10 and baby clamp 100 are each molded as a single piece of material.”) and separated by a channel3 (154) (See paragraph [0092]), the channel extending between opposing side surfaces4 (see annotated Fig. 13 5 (see annotated Fig. 13 above) extending from the second proximal portion to the second distal portion, and the second outer surface being formed on the outer portion and having a convex curvature (See Figs 13 & 14).
Regarding claim 3, Watson further teaches wherein the inner portion and the outer portion comprise a polymer. (See paragraph [0093] which states “the preferred materials is polycarbonate”).
Regarding claims 4 and 5, Watson further teaches the outer portion extends greater than a half (and a quarter) of a length of the second leg member. (See Fig. 13 above. Note that the outer portion extends along the entire length of the second leg member)
Regarding claim 7, Watson further teaches the convex curvature of the second outer surface extends from a proximal end of the outer portion to a distal end of the outer portion (See Fig. 13 above).
Regarding claim 8, Watson further teaches the first outer surface comprises a first longitudinal, and the second outer surface comprises a second longitudinal protrusion. Both the first and second legs as taught by Watson have a plurality of recesses 138/142 (See Figs. 13 & 14 above; paragraph [0092]). The spaces between adjacent recesses are deemed to be “protrusions” since they extend outwardly (protrude) from the surface as compared to the adjacent recesses. Additionally, these protrusions have a longitudinal dimension (the length between adjacent recesses) and are thus deemed to be “longitudinal protrusions”. It is further noted that the claim 
Regarding claim 9, Watson further teaches a hook member (110) on a distal portion of the second leg member, and a tip member (128) on the first leg member, the hook member being configured to receive the tip member in a closed configuration (See Figs. 15&16; paragraph [0092]).
Regarding claim 10, Watson further teaches a hinge member (106) pivotably coupling the first proximal portion and the second proximal portion (See Figs. 13-16; paragraph [0092]).
Regarding claim 11, Watson further teaches the first inner surface (122) comprises a concave curvature extending from the first proximal portion to the first distal portion (See Figs. 13&14).
Regarding claim 13, Watson further teaches a clip applier system configured to ligate tissue, the clip applier system comprising:
a clip applier (10) comprising a first jaw member (14) and a second jaw member (12); &
a surgical clip of independent claim 1 (See above rejection of claim 1) loaded in the clip applier (See Fig. 4) wherein the first outer surface engages the first jaw member, and the second outer surface engages the second jaw member (See Fig. 4; paragraph [0087]).
Regarding claim 14, Watson further teaches the first jaw member (14) comprises a first flexible6 member (shelf 68) configured to engage the first leg member (See paragraph [0087]; 
Regarding claim 15, Watson further teaches the first flexible member (shelf 68) is biased into engagement with the first outer surface, and the second flexible member (shelf 66) is biased into engagement with the second outer surface (See paragraph [0087] which states “Shells 12 and 14… are preferably sized such that shelves 66 and 68 exert a slight compressive force on baby clamp…” This teaching is deemed sufficient to meet the limitation as claimed).
Regarding claim 16, Watson further teaches a portion of the first flexible member (Shelf 68) is received within a channel (slot 80) of the first jaw member, and a portion of the second flexible member (shelf 66) is received within a channel (slot 74) of the second jaw member. (See Figs. 2-5; paragraph [0087]).
Regarding claim 17, Watson further teaches a distal portion (near guide 162) of the first flexible member is secured to the first jaw member (note that the entire shelf (68) including the distal portion is integral with the first jaw (14)), and a distal portion (near guide 160) of the second flexible member is secured to the second jaw member (again, the entire shelf (66) is integral with the second jaw (12)).
Regarding claim 18, Watson further teaches a proximal portion (closest to hinge 16) of the first flexible member (shelf 68) and a proximal portion (closest to hinge 16) of the second flexible member (shelf 66) are spaced apart (note the spacing between the proximal-most portions of the shelf 68 and 66).
Regarding claim 19, Watson further teaches a proximal portion (portion closest to hinge 16) of the first flexible member and a proximal portion (portion closest to hinge 16) of the 
Regarding claim 21, Watson teaches a surgical clip (100) configured to ligate tissue7, the surgical clip comprising:
a first leg member (104) including a first proximal portion (near hinge 106), a first distal portion (near reference number 128), a first inner surface (122), and a first outer surface (surface containing recesses 138), and the first outer surface having a convex curvature (See Figs. 13 and 14); and 
a second leg member (102) including a second proximal portion (near hinge 106), a second distal portion (near hook 110), a second inner surface (108), and a second outer surface (surface containing recesses 142), the second leg member further including an inner portion (wavy portion with inner surface 108) and an outer portion (between hinge 106 and hook 110) integrally formed8 (See paragraph [0093] which states “Preferably, cutter 10 and baby clamp 100 are each molded as a single piece of material.”) and separated by a channel9 (154) (See 10 (see annotated Fig. 13 above) of the second leg member to enable compression of the second leg member11, the second inner surface having a convex curvature12 (see annotated Fig. 13 above) extending from the second proximal portion to the second distal portion, and the second outer surface being formed on the outer portion and having a convex curvature (See Figs 13 & 14); and at least one tooth (corrugation) positioned on the second inner surface. (note that surface 108 has a plurality of corrugations which aid in gripping and can thus be considered “teeth”). (See also paragraph [0092]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Watson, Jr. et al (US PG Pub 2004/0172043).
Regarding claim 20, Watson further teaches the first leg (104) member comprises a first longitudinal protrusion (raised portion between adjacent recesses 138/142) configured to be received in a first slot (recess between nibs 82) of the first jaw member (See Figs. 2-5 and 13-14; 
 Both the first and second legs as taught by Watson have a plurality of recesses 138/142 (See Figs. 13 & 14 above; paragraph [0092]). The spaces between adjacent recesses are deemed to be “protrusions” since they extend outwardly (protrude) from the surface as compared to the adjacent recesses. Additionally, these protrusions have a longitudinal dimension (the length between adjacent recesses) and are thus deemed to be “longitudinal protrusions”. It is further noted that the claim does not require any specific shape or length of the longitudinal protrusions of the first and second legs. Additionally, the jaws (14 and 12) have shelves (68 and 66) with “nibs” (82) that engage the outer surfaces of each of the legs of the clip. The space between adjacent nibs is deemed to be a slot since it is a length of lower height between adjacent nibs.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing as a matter of design choice to modify the device as taught by Watson to have the protrusion be on the clip legs and the slot be on the clip applier since to do so is merely a simple reversal of parts which has been held to be within the level of skill in the art. See MPEP§ 2144.04(VI)(A). Additionally, it appears the device would work equally well with either configuration.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, Jr. et al (US PG Pub 2004/0172043).
Regarding claim 6, Watson teaches the device of claim 1 above, but does not explicitly teach a width of the outer portion is smaller than a width of the inner portion. Watson is silent as to the relative dimensions. 

Regarding claim 12, Watson teaches a surgical clip (100) configured to ligate tissue13, the surgical clip comprising:
a first leg member (104) including a first proximal portion (near hinge 106), a first distal portion (see annotated figures 13 & 14 above), a first inner surface (122), and a first outer surface, the first inner surface having a concave curvature and the first outer surface having a convex curvature (See annotated Figs. 13 & 14 above);
a second leg member (102) including a second proximal portion (near hinge 106), a second distal portion (near hook 110), a second inner surface (108), and a second outer surface (surface containing recesses 142), the second leg member further including an inner portion (wavy portion with inner surface 108) and an outer portion (between hinge 106 and hook 110), separated by a channel14 (154) (See paragraph [0092]), the channel extending between opposing 15 (see annotated Fig. 13 above) of the second leg member to enable compression of the second leg member16, the second inner surface being formed on the inner portion and having a convex curvature extending from the second proximal portion to the second distal portion (See annotated Figs. 13 & 14 above), and the second outer surface being formed on the outer portion and having a convex curvature (See annotated Figs. 13 & 14 above), wherein the inner portion and the outer portion are integrally formed of a polymer (See paragraph [0092] which states “Preferably, cutter 10 and baby clamp 100 are each molded as a single piece of material.” and “the preferred materials is polycarbonate”);
a hinge member (106) pivotably coupling the first proximal portion and the second proximal portion (See Figs. 13 &14);
a hook member (110) on the distal portion of one leg member and a tip member on the distal portion of the other leg member, the hook member being configured to deflect around the 
Watson does not explicitly teach that the hook member is on the distal portion of the first leg and the tip member is on the distal portion of the second leg. Watson teaches the hook on the distal portion of the second leg and the tip on the distal portion of the first leg. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device as taught by Watson so that the hook member is located on the distal portion of the first leg and the tip is located on the distal portion of the second leg since to do so is merely a simple reversal of parts which has been held to be within the level of skill in the art. See MPEP§ 2144.04(VI)(A). Additionally, it appears the device would work equally well with either configuration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,548,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘609 patent requires: A surgical clip configured to ligate tissue (See preamble of claims 1, 16, & 21), the surgical clip comprising: a first leg member including a first proximal portion, a first distal portion, a first inner surface, and a first outer surface, the first inner surface having a concave curvature and the first outer surface having a convex curvature; a second leg member including a second proximal portion, a second distal portion, a second inner surface, and a second outer surface, the second . 
Claims of instant application (15/927774)
Corresponding claims of Patent (10,548,609)
1, 7, 12, 21
1, 14, 16, 21
8, 21
10, 26
9
11
10
8
11
14


Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive. 
Applicant has not filed a terminal disclaimer or offered any specific arguments with respect to the Double Patenting rejections over Claims 1-29 of Patent 10,548,609. As such, the double patenting rejections still stand.

    PNG
    media_image2.png
    592
    797
    media_image2.png
    Greyscale

Applicant argues that Watson does not teach “an inner portion and an outer portion integrally formed and separated by a channel, the channel extending between opposing side surfaces of the second leg member”. Applicant supports this position by stating that Watson’s clamp body is “rigidly formed with the back surface (158) such that the clamp body (102) and the clamping surface (108) do not compress but torsionally displace at the hinge (106) to prevent inadvertent removal of baby clamp.”. This is unpersuasive. 
As set forth above in the body of the rejection, the entire clamp (100) is “integrally formed” since Watson teaches the entire claim 100 is “molded as a single piece of material”. (See paragraph [0093]). Furthermore, the inner and outer portions are separated by a channel (cavity 154), the channel (154) extending between opposing side surfaces (vertical wall portions near number 114 and 136 where the inner portion (108) connects to the outer portion (between hinge 106 and hook 110)) of the second leg member.
MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “channel” is defined by 
It is noted that independent claims 1, 12, and 21 each use the transitional phrase “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” and is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Additionally, “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. The word “comprising” transitioning from the preamble to the body signals that the entire claim is presumptively open-ended. (See MPEP §2111.03) There is nothing in the claims which excludes the back plate (158).
It is noted that the claim limitations have not defined or described the position of the “opposing side surfaces” in relation to any other structures on the clip. It is the examiner’s position that the side surfaces as noted in annotated Fig. 13 meet the claimed limitation in that the surfaces are a part of the second leg member and the side surfaces define the sides of the channel (154) and are oppose one another. 
Applicant also argues the Watson reference teaches away from the claimed invention. This is also unpersuasive. “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (As recited in MPEP §2145(X)(D)(1)). 
With respect to applicant’s argument that the device of Watson teaches away from the recited limitation “to enable compression of the second leg member”, it is noted that this is a functional limitation.  The instant claims are drawn to an apparatus, and “"[A]pparatus claims 
In the instant case, “to enable compression of the second leg member” is met by the Watson reference. MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “compression” is defined by Merriam-Webster as “to press or squeeze together”. It is the examiner’s position that the device of Watson, specifically, the channel (154) allows the device to be “pressed or squeezed together” (See paragraphs [0092]-[0094] which discuss how the first and second legs are squeezed together during use). 
It is further noted that the current limitation “to enable compression of the second leg member” does not require deformation of the second leg member, only that the second leg member is capable of being pressed or squeezed together with the first leg member during use which is clearly taught by the Watson reference.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        /GEORGE J ULSH/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that this is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. In the instant case, the device of Watson is disclosed as ligating (closing off) tissue (the umbilical cord) (See Abstract).
        
        2 It is noted that since the entire clamp 100 is molded as a single piece of material, it is necessarily true that each portion of the clamp is “integrally formed” with each other portion of the clamp. (See paragraph [0093])
        
        3  MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “channel” is defined by thefreedictionary.com as “a trench, furrow, or groove”. It is the examiner’s position that central cavity 154 meets the plain meaning definition of “channel”.
        
        4 It is noted that the “side surfaces” have not be defined in relation to any other structures on the clip. It is the examiner’s position that the side surfaces as noted in annotated Fig. 13 meet the claimed limitation in that the surfaces are a part of the second leg member and the side surfaces define the sides of the channel (154) and are on opposing sides from one another.
        5 As seen in annotated Fig. 13 above, the textured (corrugated) inner surface (108) has an over-all convex curvature extending from the second proximal portion (near 136) to the second distal portion (near 114). The corrugations serve to aid in gripping along with the teeth (ridges 124) on the first leg. (See paragraph [0092]).
        6 It is noted that the entire device of Watson is formed from polycarbonate and thus the entire cutter 10 is ‘flexible’. It is further noted that ‘flexible’ is a relative term, and a material can be deemed flexible in comparison to a more rigid material, but inflexible as compared to a softer material. The current claims do not require any particular material or degree of flexibility, and as such, the disclosed polycarbonate device as taught by Watson is deemed to be “flexible” under the broadest reasonable interpretation standard. (See MPEP §2111).
        7 It is noted that this is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. In the instant case, the device of Watson is disclosed as ligating (closing off) tissue (the umbilical cord) (See Abstract).
        
        8 It is noted that since the entire clamp 100 is molded as a single piece of material, it is necessarily true that each portion of the clamp is “integrally formed” with each other portion of the clamp. (See paragraph [0093])
        
        9  MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “channel” is defined by thefreedictionary.com as “a trench, furrow, or groove”. It is the examiner’s position that central cavity 154 meets the plain meaning definition of “channel”.
        
        10 It is noted that the “side surfaces” have not be defined in relation to any other structures on the clip. It is the examiner’s position that the side surfaces as noted in annotated Fig. 13 meet the claimed limitation in that the surfaces are a part of the second leg member and the side surfaces define the sides of the channel (154) and are on opposing sides from one another.
        
        11 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, “to enable compression of the second leg member” is met by the Watson reference. MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “compression” is defined by Merriam-Webster as “to press or squeeze together”. It is the examiner’s position that the device of Watson, specifically, the channel (154) allows the device to be “pressed or squeezed together” (See paragraphs [0092]-[0094] which discuss how the first and second legs are squeezed together during use). It is further noted that the current limitation “to enable compression of the second leg member” does not require deformation or movement of the second leg member, only that the second leg member is capable of being pressed or squeezed together with the first leg member during use. 	
        
        12 As seen in annotated Fig. 13 above, the textured (corrugated) inner surface (108) has an over-all convex curvature extending from the second proximal portion (near 136) to the second distal portion (near 114). The corrugations serve to aid in gripping along with the teeth (ridges 124) on the first leg. (See paragraph [0092]).
        13 It is noted that this is a recitation of intended use in the preamble and not given full patentable weight, in that the prior art is not required to disclose this function/method of use. Since the body of the claim in the instant case fully and intrinsically sets forth all the limitations of the claimed invention, the preamble recitation of intended use is not considered a claim limitation. Additionally, MPEP 2111.02(II) states: “If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”. In the instant case, the device of Watson is disclosed as ligating (closing off) tissue (the umbilical cord) (See Abstract).
        
        14  MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “channel” is defined by thefreedictionary.com as “a trench, furrow, or groove”. It is the examiner’s position that central cavity 154 meets the plain meaning definition of “channel”.
        
        15 It is noted that the “side surfaces” have not be defined in relation to any other structures on the clip. It is the examiner’s position that the side surfaces as noted in annotated Fig. 13 meet the claimed limitation in that the surfaces are a part of the second leg member and the side surfaces define the sides of the channel (154) and are on opposing sides from one another.
        
        16 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, “to enable compression of the second leg member” is met by the Watson reference. MPEP §2111 requires claim limitations be given their “broadest reasonable interpretation in light of the specification”. Additionally, claim terms are given their “plain meaning” unless applicant has provided a special definition. However, it is improper to import claim limitations from the specification into the claims. In the instant case, “compression” is defined by Merriam-Webster as “to press or squeeze together”. It is the examiner’s position that the device of Watson, specifically, the channel (154) allows the device to be “pressed or squeezed together” (See paragraphs [0092]-[0094] which discuss how the first and second legs are squeezed together during use). It is further noted that the current limitation “to enable compression of the second leg member” does not require deformation or movement of the second leg member, only that the second leg member is capable of being pressed or squeezed together with the first leg member during use.